[ON ROPES & GRAY LLP LETTERHEAD] EXHIBIT NO. 99.12(b) October 9, 2012 MFS Growth Portfolio MFS Variable Insurance Trust II c/o Massachusetts Financial Investment Company 500 Boylston Street Boston, MA 02116 MFS Growth Series MFS Variable Insurance Trust c/o Massachusetts Financial Investment Company 500 Boylston Street Boston, MA 02116 Ladies and Gentlemen: We hereby consent to the filing as an exhibit to Post Effective Amendment No. 1 to your Registration Statement on Form N-14 (File No. 333-181524) of our opinion dated August 17, 2012 addressed to MFS Variable Insurance Trust II on behalf of MFS Growth Portfolio and MFS Variable Insurance Trust on behalf of MFS Growth Series, as to certain tax matters related to the reorganization of MFS Growth Portfolio, a series of MFS Variable Insurance Trust II, and MFS Growth Series, a series of MFS Variable Insurance Trust. Very truly yours, /s/ ROPES & GRAY LLP Ropes & Gray LLP
